IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


T.J.K.,                                      : No. 71 MM 2019
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
M.D.C.,                                      :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of October, 2019, the “Motion Nunc Pro Tunc For

Permission To Petition For Allocator” is DENIED.